     Case
     Case19-11088
          19-11088 Doc
                   Doc34-3  Filed04/20/19
                       14 Filed    04/23/20 Entered
                                               Entered04/20/19
                                                       04/23/2023:24:53
                                                                15:14:54 Desc
                                                                          DescImaged
                                                                               Exhibit
                                       Page  1 of 4
                           Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 Noe Villarreal                                                         Social Security number or ITIN    xxx−xx−2598

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                 Mary A Villarreal                                                      Social Security number or ITIN    xxx−xx−1330
(Spouse, if filing)
                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                Date case filed for chapter 13 4/17/19
Case number:          19−11088



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Noe Villarreal                                                Mary A Villarreal

2. All other names used in the
   last 8 years
                                              5421 138th Street                                             5421 138th Street
3. Address                                    Crestwood, IL 60418                                           Crestwood, IL 60418
                                              Frank L Vosholler III                                         Contact phone 1−708−341−2060
4. Debtor's  attorney
   Name and address
                                              Law Office of Frank L. Vosholler III
                                              611 Rodney Ct.
                                                                                                            Email: frankvosholler@hotmail.com

                                              Lockport, IL 60441

5. Bankruptcy trustee                         Tom Vaughn                                                    Contact phone 312 294−5900
     Name and address                         55 E. Monroe Street, Suite 3850
                                              Chicago, IL 60603

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed      Eastern Division                                              8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                         219 S Dearborn                                                Sundays and legal holidays.
     You may inspect all records filed in     7th Floor                                                     Contact phone 1−866−222−8029
     this case at this office or online at    Chicago, IL 60604                                             Date: 4/18/19
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
     Case
     Case19-11088
          19-11088 Doc
                   Doc34-3  Filed04/20/19
                       14 Filed    04/23/20 Entered
                                               Entered04/20/19
                                                       04/23/2023:24:53
                                                                15:14:54 Desc
                                                                          DescImaged
                                                                               Exhibit
                                       Page  2 of 4
                           Certificate of Notice Page 2 of 4
Debtor Noe Villarreal and Mary A Villarreal                                                                                              Case number 19−11088

7. Meeting of creditors
    Debtors must attend the meeting to     May 28, 2019 at 03:00 PM                                           Location:
    be questioned under oath. In a joint                                                                     55 East Monroe, Suite 3850, Chicago, IL 60603
    case, both spouses must attend.
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 7/29/19
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 6/26/19
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 10/15/19
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           6/17/19 at 10:30 AM , Location: 219 South Dearborn, Courtroom 680, Chicago, IL 60604

                                           The Disclosure of Compensation has been filed and the debtor's attorney is requesting
                                           fees of $ 1000.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
        Case
        Case19-11088
             19-11088 Doc
                      Doc34-3  Filed04/20/19
                          14 Filed    04/23/20 Entered
                                                  Entered04/20/19
                                                          04/23/2023:24:53
                                                                   15:14:54 Desc
                                                                             DescImaged
                                                                                  Exhibit
                                          Page  3 of 4
                              Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-11088-JPC
Noe Villarreal                                                                          Chapter 13
Mary A Villarreal
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: kcollopyn              Page 1 of 2                   Date Rcvd: Apr 18, 2019
                               Form ID: 309I                Total Noticed: 37


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 20, 2019.
db/jdb         +Noe Villarreal,    Mary A Villarreal,    5421 138th Street,    Crestwood, IL 60418-1618
27757504      #+AmeriHome Mortgage,    Attn: Bankruptcy,     21215 Burbank Blvd, 4th Floor,
                 Woodland Hills, CA 91367-7091
27757505       +Amita Health,    417 Bridge St.,    Danville, VA 24541-1403
27757511       +Citibank/Best Buy,    Attn: Bankruptcy,    Po Box 790441,    St. Louis, MO 63179-0441
27757515       +Credit Control LLC,    PO BOX 31179,    Tampa, FL 33631-3179
27757516       +Franklin Collection Service, Inc.,     Attn: Bankruptcy,    Po Box 3910,    Tupelo, MS 38803-3910
27757518       +Illiana Financial CU,    Attn: Bankruptcy Dept,     Po Box 1249,   Calumet City, IL 60409-1249
27757520       +Mabtc/tfc,    Attn: Bankruptcy,    Po Box 13306,    Chesapeake, VA 23325-0306
27757521       +Mandarich Law Group,    420 N Wabash Ave.,     Suite 400,   Chicago, IL 60611-3542
27757522       +Michael Dimand,    125 E. Lake St.,    #206,    Bloomingdale, IL 60108-1117
27757523       +Midland Mortgage Co,    Attn: Customer Service/Bankruptcy,     Po Box 26648,
                 Oklahoma City, OK 73126-0648
27757524       +Myers Njus Tancik PA,    330 2nd Ave. South,     Suite 350,   Minneapolis, MN 55401-2212
27757525       +Northland Group Inc.,    PO BOX 390905,    Minneapolis, MN 55439-0905
27757527       +Radius Global Solutions LLC,     PO BOX 390846,    Minneapolis, MN 55439-0846
27757533       +Visa Dept Store National Bank/Macy’s,     Attn: Bankruptcy,    Po Box 8053,    Mason, OH 45040-8053

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: frankvosholler@hotmail.com Apr 19 2019 01:57:42        Frank L Vosholler, III,
                 Law Office of Frank L. Vosholler III,     611 Rodney Ct.,    Lockport, IL 60441
tr             +E-mail/Text: bncnotice@tomvaughntrustee.com Apr 19 2019 12:31:53        Tom Vaughn,
                 55 E. Monroe Street, Suite 3850,     Chicago, IL 60603-5764
ust            +E-mail/Text: USTPREGION11.ES.ECF@USDOJ.GOV Apr 19 2019 01:58:38        Patrick S Layng,
                 Office of the U.S. Trustee, Region 11,     219 S Dearborn St,    Room 873,
                 Chicago, IL 60604-2027
27757503       +EDI: GMACFS.COM Apr 19 2019 05:33:00       Ally Financial,    Attn: Bankruptcy Dept,
                 Po Box 380901,    Bloomington, MN 55438-0901
27757506       +E-mail/Text: bk@blittandgaines.com Apr 19 2019 01:58:22        Blitt & Gaines,    661 Glenn Ave.,
                 Wheeling, IL 60090-6017
27757508       +EDI: CAPITALONE.COM Apr 19 2019 05:33:00       Capital One,    Po Box 30253,
                 Salt Lake City, UT 84130-0253
27757507       +EDI: CAPITALONE.COM Apr 19 2019 05:33:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
27757509       +EDI: CAPONEAUTO.COM Apr 19 2019 05:33:00       Capital One Auto Finance,     Attn: Bankruptcy,
                 Po Box 30285,    Salt Lake City, UT 84130-0285
27757510       +EDI: CHASE.COM Apr 19 2019 05:33:00       Chase Card Services,    Po Box 15298,
                 Wilmington, DE 19850-5298
27757512       +EDI: WFNNB.COM Apr 19 2019 05:33:00       Comenity Bank/Carsons,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
27757513       +EDI: WFNNB.COM Apr 19 2019 05:33:00       Comenity Bank/Harlem Furniture,     Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
27757514       +EDI: WFNNB.COM Apr 19 2019 05:33:00       Comenity Bank/Lane Bryant,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
27757517       +E-mail/Text: bankruptcy@affglo.com Apr 19 2019 01:58:52        Global Credit Collections,
                 PO BOX 129,    Linden, MI 48451-0129
27757519       +EDI: CBSKOHLS.COM Apr 19 2019 05:33:00       Kohls/Capital One,    Kohls Credit,    Po Box 3120,
                 Milwaukee, WI 53201-3120
27757519       +E-mail/Text: bncnotices@becket-lee.com Apr 19 2019 01:58:07        Kohls/Capital One,
                 Kohls Credit,    Po Box 3120,    Milwaukee, WI 53201-3120
27757526       +EDI: PRA.COM Apr 19 2019 05:33:00       Portfolio Recovery,    Po Box 41021,
                 Norfolk, VA 23541-1021
27757528       +E-mail/Text: creditsupervisors@rogent.com Apr 19 2019 01:59:56        Rogers & Hollands,
                 Attn: Bankruptcy,    Po Box 879,    Matteson, IL 60443-0879
27757529       +EDI: RMSC.COM Apr 19 2019 05:33:00       Syncb/car Care Pep B,    Attn: Bankruptcy,
                 Po Box 965060,    Orlando, FL 32896-5060
27757530       +EDI: RMSC.COM Apr 19 2019 05:33:00       Syncb/hhgreg,   Attn: Bankruptcy,     Po Box 965060,
                 Orlando, FL 32896-5060
27761971       +EDI: RMSC.COM Apr 19 2019 05:33:00       Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,    Norfolk, VA 23541-1021
27757531       +EDI: RMSC.COM Apr 19 2019 05:33:00       Synchrony Bank/ JC Penneys,    Attn: Bankruptcy,
                 Po Box 956060,    Orlando, FL 32896-0001
27757532       +EDI: RMSC.COM Apr 19 2019 05:33:00       Synchrony Bank/Walmart,    Attn: Bankruptcy,
                 Po Box 965060,    Orlando, FL 32896-5060
27757534       +EDI: WFFC.COM Apr 19 2019 05:33:00       Wells Fargo Hm Mortgag,    Po Box 10335,
                 Des Moines, IA 50306-0335
                                                                                                TOTAL: 23

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.
         Case
         Case19-11088
              19-11088 Doc
                       Doc34-3  Filed04/20/19
                           14 Filed    04/23/20 Entered
                                                   Entered04/20/19
                                                           04/23/2023:24:53
                                                                    15:14:54 Desc
                                                                              DescImaged
                                                                                   Exhibit
                                           Page  4 of 4
                               Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: kcollopyn                    Page 2 of 2                          Date Rcvd: Apr 18, 2019
                                      Form ID: 309I                      Total Noticed: 37


             ***** BYPASSED RECIPIENTS (continued) *****

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 20, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 18, 2019 at the address(es) listed below:
              Frank L Vosholler, III   on behalf of Debtor 2 Mary A Villarreal frankvosholler@hotmail.com,
               voshollerfr80527@notify.bestcase.com
              Frank L Vosholler, III   on behalf of Debtor 1 Noe Villarreal frankvosholler@hotmail.com,
               voshollerfr80527@notify.bestcase.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Tom Vaughn    ecf@tvch13.net, ecfchi@gmail.com
                                                                                            TOTAL: 4
